DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicant's argument filed on 06/08/2021 has been fully considered, and they are as follows. Applicant traverses against rejection; but claims 1 – 3, claims 5 – 12 and 20 -23 are allowed for the reason of applicant’s arguments with regard to claims 1 – 3, 5 – 12 and 20 – 23 are persuasive, and the added claims 24 -28 have been rejected as follow.
   			          Response to Amendment 
Applicant argues that the prior art Van Cleve (US PGPUB 2010/0089174 A1), does not teach “a multiphase fluid, and the first flow path”.  
The examiner respectfully notes that according to MPEP 2111, during examination the examiner gives the broadest reasonable interpretation in light of the specification.  
Examiner asserts that newly discovered prior art Henry et al (US PGPUB 2014/0137643 A1) discloses a flow rate of a multiphase fluid (abstract, figures 2 and 3 also see paragraph 0086); and the first flow path includes a first Venturi section (figure 1 also see paragraphs 0077 and 0085). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Henry’s multiphase flow rate within Van Cleve’s system in order to determine dynamic estimates of the uncertainty of each of the oil mass flow rate, water mass flow rate, and gas mass flow rate. 
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the
obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b) (2) (C) for any potential 35 USC 102(a) (2) prior art against the later invention.
Claim 24 - 28 is rejected under 35 USC 103 as being unpatentable over Van Cleve (US PGPUB 2010/0089174 A1), in view of Henry et al (US PGPUB 2014/0137643 A1; hereinafter "Henry").
Regarding to Claim 24; Van Cleve teaches an apparatus for determining a flow rate of a multiphase fluid (Abstract, First mass flow rate m1 and second mass flow rate m2), comprising:
 	An inlet manifold (figure 1 inlet manifold 102 also see paragraph 0049);
 	An outlet manifold (figure 1 outlet manifold 102’ also see paragraph 0049);
 	First and second flow paths (figure 2 a first mass flow for the first flow tube 210a and a second flow for the second flow tube 210b also see paragraph 0096) each extending from the inlet manifold (102) to the outlet manifold (102’) and coupled to the inlet (102) and outlet manifolds (102’), wherein the first flow path includes a first Venturi section (figure 2 orifice 252 also see paragraphs 0059, 0070); and 
An analyzer to determine a flow rate (figure 1 the meter electronics 20 may further determine mass flow rates and a density of the first flow and the second flow. The viscosity can therefore be determined from a first mass flow rate; also see paragraph 0054) of fluid flowing through the first (102) and second flow (102’) paths based on a parameter of the fluid flowing through the first flow path (figure 1 flow path 26, also see paragraphs 0052, 0059 and 0081).  
Van Cleve does not explicitly teach; a flow rate of a multiphase fluid; the first flow path includes a first Venturi section.
 Henry teaches; a flow rate of a multiphase fluid (abstract, figures 2 and 3 also see paragraph 0086); the first flow path includes a first Venturi section (figure 1 also see paragraphs 0077 and 0085).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Henry’s multiphase flow rate within Van Cleve’s system in order to determine dynamic estimates of the uncertainty of each of the oil mass flow rate, water mass flow rate, and gas mass flow rate.
Regarding to Claim 25; Van Cleve teaches, wherein the parameter is a pressure difference of the fluid flowing through the first flow path or a mixture density of the fluid flowing through the first flow path (figure 1 and 2 also see paragraphs 0047 and 0053 and 0072).  
Regarding to Claim 26; Van Cleve teaches, further including one or more sensors (figure 1 pick-off sensors 105 and 105’ also see paragraph 0052) the one or more sensors to obtain values used by the analyzer (20) to determine the parameter [see paragraphs 0048 and 0052].  
Van Cleve does not explicitly teach; coupled to the first flow path.
However, Henry teaches; coupled to the first flow path (figure 1 also see paragraphs 0077 and 0085).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Henry’s multiphase flow rate within Van Cleve’s system in order to determine dynamic estimates of the uncertainty of each of the oil mass flow rate, water mass flow rate, and gas mass flow rate. 
Regarding to Claim 27; Van Cleve teaches, further including a source and a detector, the analyzer to use values obtained by the detector to determine a phase fraction of the first flow path (figure 9 also see paragraph 0128 “the first flow tube 210a includes a pair of first pick off sensors 218a and 218’a that positioned to detect vibration of the first flow tube 210a”).
Van Cleve does not explicitly teach; coupled to the first flow path.
However, Henry teaches; coupled to the first flow path (figure 1 also see paragraphs 0077 and 0085).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Henry’s multiphase flow rate within Van Cleve’s system in order to determine dynamic estimates of the uncertainty of each of the oil mass flow rate, water mass flow rate, and gas mass flow rate.   
Regarding to Claim 28; Van Cleve teaches, wherein the analyzer is configured to determine the flow rate flowing through the first and second flow paths based on a flow rate flowing through determined based on the parameter and on a scaling factor (figure 1 also see paragraphs 0048 and 0096).

However, Henry teaches; the first flow path (figure 1 also see paragraphs 0077 and 0085).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Henry’s multiphase flow rate within Van Cleve’s system in order to determine dynamic estimates of the uncertainty of each of the oil mass flow rate, water mass flow rate, and gas mass flow rate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED E KERAMET-AMIRCOLAI whose telephone number is (571)272-4323.  The examiner can normally be reached on 8 - 6 in campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/MOHAMMED E KERAMET-AMIRCOLAI/Examiner, Art Unit 2856        

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856